Citation Nr: 1038161	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  05-31 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for a disorder 
manifested by left side weakness/numbness.  


REPRESENTATION

Veteran represented by:	Vietnam Era Veterans Association


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to May 1977.  


This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Montgomery, Alabama, VA 
Regional Office (RO).  

This case has previously come before the Board.  In January 2008, 
the matter was remanded to the agency of original jurisdiction 
(AOJ) for additional development.  The case has been returned to 
the Board for further appellate review.  

In August 2010, the Veteran executed a Power of Attorney (VA Form 
21-22) in favor of Vietnam Era Veterans Association.  


FINDINGS OF FACT

1.  Service connection for left-sided weakness/numbness was 
denied in a February 1996 rating decision.  The Veteran did not 
file a notice of disagreement and that decision is final.  

2.  The evidence presented since the February 1996 is cumulative 
or redundant and does not relate to an unestablished fact 
necessary to substantiate raising a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

The evidence presented since the February 1996 rating decision 
which denied service connection for left-sided weakness/numbness 
is not new and material and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

A claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with respect to 
the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed 
within the prescribed period, the action or determination shall 
become final and the claim will not thereafter be reopened or 
allowed except as may be provided by regulations not inconsistent 
with this title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 
20.201, 20.1103 (2010).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

Analysis

Initially, the Board finds that there has been substantial 
compliance with the Board's January 2008 remand.  

The AOJ denied the claim of entitlement to service connection for 
left-sided weakness/numbness in February 1996 rating decision 
based, in part, on a finding in a September 1995 VA examination 
report attributing the Veteran's left-sided weakness to neuralgia 
as a residual of shingles diagnosed in 1993.  At the time of the 
February 1996 rating decision, the record included the service 
records, post-service records, and the Veteran's statements.  The 
evidence was reviewed and the claim was denied.  The Veteran did 
not file a notice of disagreement and that decision is final.  If 
new and material evidence is presented or secured with respect to 
a claim that has been disallowed, however, the Secretary shall 
reopen the claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108.

Since that determination, in December 2003, the Veteran has 
applied to reopen his claim of entitlement to service connection 
for left-sided weakness/numbness.  The evidence submitted since 
the prior final denial in February 1996 is not new and material.  
There is no competent evidence relating any weakness/numbness to 
service.  

The September 2004 peripheral nerves VA examiner reported no 
evidence of left side weakness, old or new.  In regard to any 
assertions in regard to adequacy, the Board notes that VA has a 
duty to assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159.  With respect to a claim to reopen, however, VA's duty to 
assist the Veteran in the development of his claim is not 
triggered unless and until a claim is reopened.  See 38 U.S.C.A. 
§ 5103A.  Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not 
provide a medical examination or medical opinion until a claim is 
reopened); Anderson v. Brown, 9 Vet. App. 542 (1996) (holding 
that unless new and material evidence has been submitted, the 
duty to assist does not attach); see also Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007) (holding that adequacy of VA medical 
examination mooted upon Board's determination that claimant not 
entitled to reopening of claim, and conduct of VA medical 
examination, when claimant had not presented new and material 
evidence.)  

The Veteran has been given ample opportunity to present evidence 
and argument in support of his claim.  The Board additionally 
finds that general due process considerations have been complied 
with by VA, and the Veteran has had a meaningful opportunity to 
participate in the development of the claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2010).

The Board finds that new and material evidence has not been 
submitted.  Therefore, the application to reopen the claim of 
entitlement to service connection for left-sided 
weakness/numbness is denied.


ORDER

The application to reopen the claim of entitlement to service 
connection for left-side weakness/numbness is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


